DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment, filed 11/24/2021, has been entered and made of record. Claims 1-20 are pending in the application.

Information Disclosure Statement
	The struck-through references of the Information Disclosure Statement filed November, 30, 2022 have not been considered because an English translation has not been submitted.

Response to Arguments
Applicant's arguments regarding the independent claims and the combination of Olbrich, Gordon, Johnston et al., Platzker et al., and Hansen have been fully considered but they are not persuasive. Regarding Platzker et al., Applicant emphasizes the passive nature of the system to differentiate it from the instant claims and its combinability with Olbrich. However, the Examiner submits, while it may be true that Platzker et al. employs a “passive” system, the reference has simply been relied upon to show that markings that are part of a display image detected to calibrate an image. In Platzker’s case, the calibration is image quality adjustment. However, when added to Olbrich, Plaztker’s marking’s can be used to determine relative movement of the pointer and, thus, allow for appropriate image adjustment associated with pointer movement in Olbrich. 

Regarding Johnston et al., the Examiner sees the differences in that reference and Olbrich. However, like Platzker et al., Olbrich would still find use in Johnston’s pertinent object isolation process. That is, in Olbrich, a camera is moving relative to the display (i.e. pertinent object). In Johnston et al., the pertinent object moves relative to a stationary camera. However, both are determining the relative movement of an object. Thus, one of ordinary skill in the art would find applicability in isolating a pertinent object that needs to be detected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olbrich (2005/0116931) in view of Gordon (US # 5,786,804) in view of Johnston et al. (US # 6,791,531) in view of Platzker et al. (US # 5,528,263) and further in view of Hansen et al. (US 2001/0045940).
1, Olbrich teaches a method (Fig. 5), comprising:
receiving image information in a freely movable user-manipulated device (Fig. 1, pointing device “108”; see, also, [0021], lines 6-10, “…the user 110 may aim the pointing device…”) including a camera (Fig. 5, step “502”; [0021], lines 3 and 4), the image information corresponding to a captured scene which includes a display image including a display screen having an active screen area with a boundary edge in the field of view of the camera ([0032], lines 3-5) and background around the display image ([0023], lines 8-11);
	detecting within the display image one or more sub-areas (Fig. 5, step “510”) using computer-implemented image processing ([0047], lines 9-12); and
	controlling an application using the detected one or more sub-areas (Fig. 5, step “516”; [0050]).
	The claim differs from Olbrich in that it requires (1) that the display image be an image of a display device having a screen with a boundary edge, (2) that the method include the step of at least partially isolating the display image from the background using computer---implemented image processing and known characteristics of the display screen of the display device, and (3) that the one or more sub-areas be sub-images on the active screen area actively displayed on the display device screen distinct from the boundary edge.
	(1) In the same field of endeavor, Gordon discloses a remote control (Fig. 1, controller device “10”) for an interactive television having a screen with a boundary edge (col. 7, lines 63 and 64; col. 1, lines 19-22). The remote control includes an image capturing device for capturing images (Fig. 1, sensor array “16”) and processing circuitry to determine the movement of the remote control based on the captured images (Fig. 2; col. 5, lines 16-22). The movement of the remote control is then communicated to the television to control a cursor displayed on the 
	(2) Further in the same field of endeavor, Johnston et al. discloses a device for controlling the cursor on a display screen by tracking the movement of a pointer (Figs. 3 and 4). When tracking movement, the device generates a position signal corresponding to an object of interest in a captured image. The object of interest is assumed to be the brightest in the image and determined by eliminating other objects of inferior brightness or objects that do not meet other criteria from object detection (Fig. 9; col. 14, line 50 – col. 15, line 5; col. 15, lines 32-43). In light of the teaching of Johnston et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art at the time of the instant application’s filing to, first, eliminate extraneous objects of inferior brightness or based on other criteria from Olbrich’s display image (see Olbrich, [0023], lines 8-10 and last five lines of paragraph) before detecting the display’s corners because an artisan of ordinary skill in the art would recognize that this would narrow the search for corners to only the display, thus eliminating the need to perform this detection on areas of the display image where the corners will not be located and optimizing the corner search.
(3) Further in the same field of endeavor, Platzker et al. discloses a video display system including a projector that projects a video image and a camera that captures an image of the projected image (Fig. 1). Using corner markings that protrude from the boundary edge of the projected image–that is, are distinct from the boundary edge–and are part of the projected image (Fig. 1, corner markings “27”), the captured image is used to calibrate the projected image to correct distortion (col. 10, lines 51-60). Lastly, in the same field of endeavor, Hansen discloses an interactive display system (Fig. 1) including a projector that projects an image (Fig. 1, video projector “12”), a user-control pointer (Fig. 1, pointer “24”) used to control a cursor (Fig. 1, cursor “26”) and displayed contents on the projected image ([0018], lines 7-13), and a camera/computer system (Fig. 1, camera “14” and computer “10”) that captures an image of projected image ([0019], lines 1-3) and detects corner fiducials (Fig. 1, corner fiducials “C1-C4”) projected as part of the projected image (Fig. 3, step “52”) whose position is known a priori to calibrate the projected image ([0023]), like Platzker et al. However, Hansen further discloses that the detected fiducials may also be used to detect a relative position between them and the cursor/pointer and accordingly control the displayed projected image ([0056], lines 13-18). 
	In light of the teaching of Platzker et al. and Hansen, the Examiner submits that it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Olbrich, as modified by Gordon and Johnston et al., to include and detect markings at the corners of the displayed television image, like those of Platzker et al., to determine movement of the remote control and adjust the cursor accordingly, rather than detect corners of the display screen as performed by Olbrich, because an artisan of ordinary skill in the art would recognize that protruding corner markings whose position is known a priori would quicken and simplify the cursor position determination process, thereby reducing lag between the pointer movement 
As to claim 2, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein the known characteristics of the display device include display device screen shape (see Johnston et al., col. 14, line 50 – col. 15, line 5; col. 15, lines 32-43).
Claims 4 and 5 will be addressed before claim 3.
As to claims 4 and 5, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1. The claims, however, differs from those references in that it requires that detecting within the display image one or more sub-images displayed by the display device comprises identifying the one or more sub-images based on one or more colors of the one or more sub-images and determining a shape of the one or more sub-images which is distinct from the shape of the display device screen boundary edge.
In the same field of endeavor, Hansen discloses a system that detects the movement of pointer using a captured image of it based on its various properties, like color, shape, or intensity, and accordingly adjust movement of a cursor on a display screen (Fig. 1; [0011]). Although color and shape are used to detect the pointer rather than the fiducials, the Examiner nevertheless submits that it would have been obvious to one of ordinary skill in the art at the time of invention to use a color or shape of the corner markings of the system of Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, to determine the pointing device’s relative 
As to claims 3 and 6, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein detecting within the display image one or more sub-images displayed by the display device comprises identifying one or more properties of a corner marking (See the rejection of claims 4 and 5 above. Color and shape can be reasonably construed as properties.). However, although it is not stated expressly in any of the cited references, the Examiner takes official notice to the processes of detecting arbitrary templates (i.e. logos) and detecting text using OCR processing as well known and expected in the art. One of ordinary skill in the art would have been motivated to use either of these processes to project and detect an object/logo or text of interest in the displayed image of Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, to determine the relative movement of the pointing device because detecting unique objects or text would also optimize detection by ensuring that the detected logo/text is not mistaken for another object within the camera’s field of view.
Because Applicant has failed to adequately traverse the official notice statement above, the subject matter corresponding to that statement is now considered admitted prior art. See MPEP 2144.03(c).
    	As to claim 7, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein the display device is a TV (see Gordon, col. 1, lines 19-22).
8, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein the image processing is implemented using computer circuitry on the user--manipulated device (see Olbrich, Fig. 9A, controller “904” in pointing device “108”).
	As to claim 9, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein the image processing is implemented using computer circuitry separate from the user-manipulated device (see Olbrich, Fig. 9B; controller “904” in computing device “106”).
	As to claim 10, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein the controlled application is implemented using computer circuitry separate from the user-manipulated device (see Olbrich, [0034], lines 1-5).
	As to claim 11, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein the known characteristics of the display device include display device screen brightness relative to the background (see Olbrich, [0023], lines 8-10; see Johnston et al., Fig. 9 and col. 15, lines 32-43).
	As to claim 12, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein detecting within the display image one or more sub-images displayed by the display device comprises determining a boundary of the one or more sub-images (see cited portions of Platzker et al. and Hansen; {Additionally, the Examiner submits that the systems of the references inherently have some knowledge of the corner marking boundary so as to differentiate them from other display objects.}). 
	The combination of Olbrich, Gordon, Johnston et al., Platzker et al., and Hansen detailed above forms the basis for the rejection of claims 13-20 that follow.
13, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches a method (see Olbrich, Fig. 5), comprising:
receiving video content at a display device (see Gordon, col. 7, line 67, “…video screen…”) having an active screen area with a boundary edge and actively displaying video content in the active screen area (see Olbrich, [0032], lines 3-5), the actively displayed video content including one or more sub-images distinct from the boundary edge (see Platzker et al., Fig. 1, corner markings “27”; see, also, Hansen, Fig. 1, corner fiducials “C1-C4”);
employing a freely movable user-manipulated device including a camera to capture a scene (see Olbrich, Fig. 1, pointing device “108”; see, also, [0021], lines 6-10, “…the user 110 may aim the pointing device…”; Fig. 5, step “502”; [0021], lines 3 and 4) which includes at least part of said display device and said active screen area and boundary edge along with background around the display device and providing image information corresponding to the captured scene (see Olbrich, [0023], lines 8-11; [0032], lines 3-5);
at least partially isolating the display image from the background using computer- implemented processing of the image information and known characteristics of the display device (see Johnston et al., Fig. 9; col. 14, line 50 – col. 15, line 5; col. 15, lines 32-43);
detecting within the at least partially isolated display image one or more of the sub-images using computer-implemented processing of the image information without employing reflected light from the image (see Platzker et al., col. 10, lines 51-60; see Hansen, [0056], lines 13-18); and
controlling an application using the detected one or more sub-images (see Olbrich, Fig. 5, step “516”; [0050]).
14, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 13, wherein the display device is a TV and wherein the video content comprises TV content (see Gordon, e.g., col. 1, lines 19-22, “…interactive television…”).
As to claim 15, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 13, wherein the computer-implemented processing of the image information comprises edge detection (see Hansen, Fig. 1, corner fiducuals “C1-C4”; [0056], lines 13-18) and the known characteristics of the display device include display device screen shape (see Hansen, Fig. 1, corner fiducials suggest knowledge of a rectangular screen).
	As to claim 16, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 13, wherein detecting within the at least partially isolated display image one or more sub-images employs sub-image boundary detection (see cited portions of Platzker et al. and Hansen; {Additionally, the Examiner submits that the systems of the references inherently have some knowledge of the corner marking boundary so as to differentiate them from other display objects.}) and determining a shape of the one or more sub-images which is distinct from the shape of the display device screen boundary edge (see Hansen, Fig. 1, corner fiducuals have a ‘L’ shape).
	As to claim 17, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches a method (see Olbrich, Fig. 5), comprising:
receiving video content at a display device having an active screen area with a boundary edge and actively displaying video content in the active screen area (see Gordon, col. 7, line 67, “…video screen…”), the actively displayed video content including dynamically changing video 
employing a freely movable user-manipulated device including a camera to capture a scene which includes at least part of said display device and said active screen area and boundary edge and providing image information corresponding to the captured scene  (see Olbrich, Fig. 1, pointing device “108”; see, also, [0021], lines 6-10, “…the user 110 may aim the pointing device…”; Fig. 5, step “502”; [0021], lines 3 and 4; [0023], lines 8-11; [0032], lines 3-5);
detecting within the display image one or more of the sub-images using computer-implemented processing of the image information without employing reflected light from the image (see cited portions of Platzker et al. and Hansen); and
controlling an application using the detected one or more sub-images (see Olbrich, Fig. 5, step “516”; [0050]).
	As to claim 18, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 17, wherein the one or more sub-images have a fixed relation to a boundary edge (see Platzker et al., Fig. 1, corner markings “27” located at the corner).
As to claim 19, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 17, wherein the dynamically changing video content comprises TV content (see Gordon, e.g., col. 1, lines 19-22, “…interactive television…”) or video game content.
	As to claim 20, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 17, wherein detecting one or more sub-images employs corner fiducials “C1-C4”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/26/2022